Citation Nr: 0402360	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1980 to November 
1980, from September 1990 to May 1991, and from September 
1997 to May 1998.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's PTSD symptoms have been attributed to a 
verified stressor during service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 2000 
rating decision appealed, April 2002 statement of the case, 
and February 2003 supplemental statement of the case, as well 
as December 1999, August 2001, and December 2001 letters to 
the veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional evidence was needed to process his claim.  And he 
was informed of the evidence needed, thereby apprising him of 
the criteria for establishing his entitlement to service 
connection for the condition at issue.  Likewise, August 2001 
and December 2001 letters to him, as well as additional 
correspondence, specifically notified him of the provisions 
of the VCAA, the kind of information needed from him, and 
what he could do to help his claim, as well as the VA's 
responsibilities in obtaining supporting evidence.  While, in 
those August 2001 and December 2001 letters, the RO requested 
that he identify and/or submit the supporting evidence within 
60 days and 30 days, respectively, the December 2001 letter 
also informed him that he had up to one year from the date of 
that letter to submit the additional evidence without fear of 
penalty.  And it already has been more than one year since 
that letter.  Moreover, during the months since, the veteran 
has not indicated or otherwise suggested that he has any 
additional evidence to submit for consideration.  Obviously 
then, where no such evidence even exists, it need not be 
requested.  So, under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied and that the veteran has effectively waived any 
further notification under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Second, VA has a duty to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  In this 
regard, his service medical and personnel records, private 
medical records, and VA medical records have been obtained.  
In addition, he has been afforded several VA examinations to 
determine whether he has PTSD and, if so, the cause of it.  
38 U.S.C.A. § 5103A(d).  He and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review.  Therefore, a remand 
would serve no useful purpose and the requirements under the 
VCAA have been met.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate and unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefits flowing to 
the veteran).   This is especially true in a case, as here, 
which will be granted in its entirety.  Since the veteran is 
receiving the requested benefit, in full, there is no harm in 
going ahead and deciding his case, irrespective of any other 
concerns relating to the VCAA because they are 
inconsequential.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The veteran claims entitlement to service connection for 
PTSD.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where he served 
continuously for 90 days and a chronic disability, such as a 
psychosis, was manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

To establish entitlement to service connection for PTSD, in 
particular, the veteran must submit medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service, his 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 
228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

A May 1980 Report of Medical History shows that the veteran 
denied experiencing depression, excessive worry, amnesia, or 
loss of memory, as well as any other sort of "nervous 
trouble."  The contemporaneous Report of Medical 
Examination, as well as September 1984 and June 1988 Reports 
of Medical Examination, indicate that clinical psychiatric 
evaluation was normal.

In addition, April 1991 and July 1996 Reports of Medical 
History indicate the veteran denied experiencing depression, 
excessive worry, amnesia, or loss of memory, as well as any 
other sort of "nervous trouble."  The contemporaneous 
Reports of Medical Examination indicate that clinical 
psychiatric evaluation was normal.

In addition, on April 1998 Chronological Record of Medical 
Care, as part of a redeployment medical screening provided 
while in-theater from October 1997 through April 1998, the 
veteran described his health as average.  A section of the 
record completed by a health care provider noted that the 
veteran underwent a secondary psychological screening and had 
been referred to mental health due to diagnoses of alcohol 
dependence and an anxiety disorder.  In another Chronological 
Record of Medical Care, dated later in April 1998, shows that 
post-redeployment, the veteran described his health as 
"good" and denied illness or injury while deployed.  The 
record also indicates that a preliminary psychological 
battery was completed.  

The veteran's DD 214s, Certificate of Release or Discharge 
from Active Duty, show that he had active duty from August 
1980 to November 1980, from September 1990 to May 1991, and 
from September 1997 to May 1998.  His military occupational 
specialty (MOS) was a motor transport operator.  He had five 
months and twenty-two days of foreign service during his 
second period of service, and six months and twenty-eight 
days of foreign service during his third period of service.  
The second DD 214 indicates he was ordered to active duty in 
support of Operation Desert Shield/Storm.  His Personnel 
Qualification Record indicates that he was in Saudi Arabia 
from November 1990 to April 1991.  The third DD 214 indicates 
that he was ordered to active duty in Bosnia from October 
1997 to April 1998 in support of Operation Joint 
Endeavor/Guard.  His Personnel Qualification Record indicates 
that he was in Bosnia from September 1997 to May 1998.

A December 1993 State of North Carolina, Department of Crime 
Control and Public Safety, Office of the Adjutant General, 
North Carolina National Guard indicates the veteran was 
ordered to enroll in and complete a substance abuse 
counseling and rehabilitation program, as well as undergo 
monthly urinalysis testing.  A General Counseling Form shows 
that he had tested positive for marijuana use in February 
1993.  

A copy of General Order 1, issued in December 1995 by the 
Headquarters of the United States European Command in 
Operation Balkan Endeavor, indicates that possession, use, 
sale, transfer, manufacture, and consumption of alcohol were 
prohibited activities.

A copy of General Order 2, Operation Constant Guard, 
continued the provisions of the December 1995 General Order 
1.
 
A copy of General Order 4, Operation Joint Guard, dated July 
1997, indicated that the introduction, possession, use, 
consumption, and manufacture of alcoholic beverages was 
prohibited, except where drinking a toast in performance of a 
duty.

A December 1997 General Counseling Form shows that the 
veteran was found to be in violation of General Order 1 on 
December 8, 1997 after admitting that he had been drinking 
and that he submitted blood for blood alcohol testing.  
Another contemporaneous Form indicates that the veteran 
violated General Order 1, that his rights had been read to 
him, and that his weapon was placed in the "Arms Room."  
The Form also indicates that the veteran was allowed to 
continue his duties as a truckmaster and that the veteran 
declined to answer when questioned about his drinking alcohol 
the previous night.  A third contemporaneous Form indicates 
that the veteran was counseled as to whether he was a risk to 
himself or others, and that the veteran was allowed to move 
back to his room and perform his duties, but without his 
weapon.  According to the Form, the veteran's weapon was to 
be seized until the conclusion of the veteran's Article 15 
Proceedings.

A December 1997 Sworn Statement indicates that the veteran 
was suspected of drinking on December 8, 1997, that the 
veteran had slurred speech, and that the veteran smelled of 
alcohol.  Another Sworn Statement indicates that the veteran 
denied that he posed a threat to himself or others.

A Sobriety Determination stated that the veteran's whole 
blood alcohol on December 8, 1997 was 1.95mg/mL.  A second 
Sobriety Determination, which included a physical 
examination, indicated that his whole blood alcohol was 
2.92mg/mL.  The medical officer opined that the veteran was 
obviously intoxicated on the basis that he smelled of alcohol 
and had a physical examination consistent with alcohol 
intoxication.  

A January 1998 Record of Proceedings under Article 15, UCMJ, 
indicates the veteran failed to obey lawful orders, namely 
General Order 1 of Operation Balkan Endeavor, as extended by 
a July 1997 General Order, Operation Constant Guard, 
by wrongfully drinking an alcoholic beverage.  Punishment was 
imposed after an open hearing, and consisted of forfeiture of 
$510 in pay per month and extra duty for 45 days.  According 
to the Record, the decision was issued on January 5, 1998, 
and a decision on his appeal was issued January 28, 1998.

A January 1998 Department of the Army, Office of the Staff 
Judge Advocate, Memorandum indicates the veteran's appeal of 
the Article 15 proceedings was denied on the basis that his 
punishment did not result in an injustice and there was no 
"unwaived legal or factual error [that] clearly and 
affirmatively injured the substantial rights of the 
soldier."

A NCO Evaluation Report dated through May 1998 indicates the 
veteran failed to demonstrate the ability to obey a lawful 
general order in the Operation Joint Guard theater of 
operations.  

A June 1999 patient evaluation from J. G. Crisp, M.D. 
indicates the veteran complained of anxiety after returning 
from Bosnia.  He stated that, since his return, driving on 
shady, tree-lined roads, where it was difficult to visualize, 
or when someone walked up behind him and startled him 
precipitated episodes of anxiety.  He also complained of 
nightmares, social isolation and withdrawal, insomnia, and 
episodes of acute anxiety, with chest pain, dizziness, and 
feeling overwhelmed.  He reported that his alcohol use had 
increased since his service in Bosnia and that he smoked 
cigarettes.  He also reported that he had a mild episode of 
depression following his Gulf War service, for which he did 
not seek treatment.  He related that he underwent counsel for 
driving under the influence several years earlier.  He also 
related that his mother believed he was an "anxious and 
jumpy" individual.  Mental status examination showed that he 
had an anxious, tearful affect.  His thought process was 
logical and goal-directed, and his judgment and insight were 
intact.  There was no evidence of a thought disorder or 
psychosis.  He did not report suicidal or homicidal ideation.  
The diagnoses were PTSD, recurrent major depression, alcohol 
abuse, and nicotine dependence.

July and August 1999 records from B. T. Moore, M.D. show the 
veteran was treated for hemorrhoids.

An October 1999 statement from the veteran's wife states that 
the veteran was "adventurous and outgoing" before his 
deployment to Bosnia.  She also states that the veteran 
called her in November and told her that he had broken a 
General Order, and that his weapon had been taken away from 
him.  She related that the veteran told her that he was 
afraid of being shot and would "wake up in a panic searching 
for his weapon."  She also related that he was depressed and 
paranoid when he returned from Bosnia, and that he 
experienced nervousness, panic attacks, nightmares, and bad 
memories.  

A December 1999 statement from [redacted] indicates that he 
had been deployed with the veteran over the 18 years that 
they knew each other.  Mr. [redacted] indicated that the veteran 
was arrested and had his weapon taken when he "got in 
trouble" for breaking General Order 1.  Mr. [redacted] also 
indicated "while waiting for court martial[, a] lack of 
manpower made assigning a solder to stay with him after [he 
was] put back to work . . . impossible."  Nonetheless, 
according to Mr. [redacted], service members would take turns 
accompanying the veteran to activities such as showering and 
going to eat.  He further related that the veteran was scared 
without a weapon, but had to work alone.  Mr. [redacted] also 
opined that performing his duties in a "combat zone" 
without a weapon for over two months traumatized the veteran.

A VA psychological assessment note, dated January 2000, 
indicates that the veteran reported that he began using 
alcohol, marijuana, and cocaine at approximately age 16.  He 
also reported that he continued to use alcohol until three 
months prior, and that he was in a drug and alcohol treatment 
program approximately two years prior.  The veteran related 
that he was performed National Guard duty in Operation Desert 
Storm and in Bosnia.  He denied any difficulties during 
Desert Storm, although he complained of short-term memory 
problems.  He complained that his problems began during his 
service in Bosnia, wherein he was caught drinking alcohol.  
The veteran reported that his weapon was taken away for 72 
days as punishment, but that he remained in a "fire zone."  
He related that he was constantly fearful, "hitting the 
ground and . . . convinced he was going to die."  He stated 
that, after his service in Bosnia, he had to give up work as 
a brick mason and moved to a job where he could work alone.  
He also stated that his drinking worsened after his service 
in Bosnia.  He also stated that he had marital problems due 
to his symptoms and drinking following his service in Bosnia.   

The veteran complained of nervousness and shakiness, as well 
as irritability, insomnia, and difficulty concentrating.  He 
also complained of recurrent dreams and intrusive memories, 
as well as feelings of detachment and a hyperstartle 
response.  He stated that certain terrain caused him 
distress, as they reminded him of Bosnia and made him feel 
threatened.  He also related that he avoided activities 
related to Bosnia, such as camping and war movies, and that 
he had a diminished interest in his hobbies of hunting, 
fishing, and camping.  The examining psychologist noted that 
the veteran's traumatic event was a "somewhat unusual 
expression of a traumatic event," but that based on his 
reporting of his service in Bosnia, it met the DSM-IV (Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994) criteria of a traumatic event.  Mental 
status examination indicated that he was cooperative, 
oriented, and well groomed.  He had a restricted range of 
affect and a depressed mood.  There was no evidence of gross 
motor disturbance and his speech was clear and coherent.  His 
memory was intact.  His thought process was logical and goal-
directed.  There was no evidence of psychosis, paranoia, or 
intellectual insufficiency.  Psychological testing results 
were suggestive of over-reporting of symptomatology.  One 
test was invalid to such an extent that an interpretation was 
impossible.  Other tests were suggestive of someone with 
significant anxiety difficulties, but were not inconsistent 
with a PTSD profile.  The examining psychologist indicated 
the veteran's history, interview, and test results were 
consistent with a diagnosis of PTSD.  The examining 
psychologist noted that the veteran's trauma was unusual, but 
consistent with the definition of a traumatic event, and that 
his symptoms had a significant impact on his life, including 
his work and his marriage.  She also noted that the veteran's 
drug and alcohol abuse compounded his problems.  The 
diagnostic impression was PTSD and a Global Assessment of 
Functioning (GAF) score of 75 was assigned.

A February 2000 follow-up VA psychiatric evaluation indicates 
that the veteran was interviewed using the DSM-IV criteria 
for the diagnosis of PTSD, and that the psychiatric found 
that the history, symptoms, and behavioral difficulties 
satisfied the diagnosis of PTSD.  The psychiatrist noted that 
a diagnosis of schizophrenia listed in the veteran's medical 
records was erroneous.  His symptoms were noted as consisting 
of chronic anger, anxiety, depression, sleep disturbance, 
painful intrusive memories of his service in Bosnia, and 
hyperarousal.  There was no evidence of psychosis.  The 
impression was PTSD.

A letter from Dr. Crisp, dated February 2000, indicates that 
the veteran was diagnosed with PTSD relating to events that 
occurred during military service in Bosnia.  Dr. Crisp noted 
that the veteran was denied access to a weapon for almost 2 
months as part of a disciplinary act, which made him feel 
victimized.

Another February 2000 letter, from R. Tedeschi, Ph.D., 
indicates that Dr. Tedeschi treated the veteran in June and 
July 1999.  Dr. Tedeschi opined that the veteran's 
difficulties began during his service in Bosnia, after he 
violated a general order against drinking and was prohibited 
from carrying his weapon for 72 days.  According to the 
veteran, he was serving in a reconnaissance operation to 
determine safe routes for trucks, and felt vulnerable and 
frightened without his weapon.  The veteran also reported 
feeling anxious about having people come up behind him and 
diesel engines.  He related that he automatically reached for 
his weapon as if on duty and that if traveling down tree-
lined roads, he would lose consciousness and since gave up 
driving.  He complained of symptoms of sleep disturbance, 
fear and sweating, and increased drinking.  He also 
complained that he had to give up his job as a mason and took 
a warehouse job instead, so that he could keep track of those 
around him.  Dr. Tedeschi noted that the veteran underwent 
relaxation training and psychoeducational work on PTSD and 
alcohol abuse.

In a February 2000 statement, [redacted] indicates that the 
veteran was "not the same" after his service in Bosnia.  
Mr. [redacted] stated that the veteran, after his service in 
Bosnia, stopped hunting, that the veteran stayed to himself, 
and that the veteran startled easily when approached from 
behind.  Mr. [redacted] also stated that he knew the veteran for 
about 20 years.

A February 2000 statement from [redacted] indicates that 
the veteran is her uncle.  Ms. [redacted] also indicates that 
the veteran was not the same after his service in Bosnia.  
She also indicated that the veteran no longer went fishing 
because he did not like to be in the woods and that he no 
longer played softball because he no longer liked to be 
around crowds.

A March 2000 VA psychology assessment note states that the 
veteran smelled of alcohol upon arrival.  Upon interview, the 
veteran revealed that he had his weapon confiscated due to 
drinking on duty during his Bosnia service, which required 
him to walk from his duty station at night to his barracks, 
without a weapon.  The veteran related that this made him 
extremely anxious.  He also related that his anxiety 
prevented him from working as a brick mason, as he could not 
work around others, and that he worked alone at a warehouse 
for less money.  The veteran reported that he drank alcohol 
daily to reduce anxiety and to cope and he complained of 
anxiety, depression, poor sleep, and of having to force 
himself to eat.  Examination showed that the veteran was 
tearful during the interview, with a very depressed mood and 
flat affect.  There was evidence of suicidal ideation, 
without a plan.  The examining provider noted that a 
neuropsychological evaluation could not be completed due to 
the veteran's intoxication.

An April 2000 VA nursing admission note indicates that the 
veteran complained of alcohol abuse and stated that he needed 
detoxification, but could only stay in the hospital for 3 
days.  He reported a history of "brownouts" and denied 
delirium tremens and seizures.  He also reported that his 
longest period of sobriety was 7 months.  He denied illicit 
drug use, hallucinations, suicidal and homicidal ideation, 
and difficulty sleeping.  His related that his appetite was 
okay.  He was noted as being anxious/tense during the 
interview, but otherwise cooperative with good eye contact.  
Follow-up treatment notes indicate that the veteran left the 
next day, after a lengthy sleep, against medical advice.

In June 2000, according to a VA treatment note, the veteran 
reported that he discontinued all but one of his medications, 
that he avoided alcohol, and that his wife told him she would 
leave if he did not maintain sobriety.  The veteran also 
reported that he was planning on going for private chemical 
dependency treatment.  The examining physician noted that the 
veteran was in denial about the severity of his drinking 
problem and had to be driven everywhere by his wife due to a 
driving under the influence charge.

December 2001 through March 2002 VA treatment records 
indicate that the veteran was being treated for Stage IV-B 
nodular sclerosing Hodgkin's disease.  According to the 
records, the veteran experienced general fatigue; shortness 
of breath with moderate activity; right shoulder pain, 
particularly after alcohol abuse; pruritis; a non-productive 
cough; weight loss; decreased appetite; fevers; night sweats; 
and an enlarged right axillary node.  These symptoms were 
associated with his lymphoma and were reported as improving 
with treatment.

A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that he 
engaged in combat with the enemy during his service in 
Bosnia, as contemplated by VA regulations.  His DD Form 214 
does not indicate he received any decorations or medals 
denoting involvement in combat.  According to his Personnel 
Qualification Record, he received the Armed Forces Service 
Medal, the NATO medal, the Army Reserve Components 
Achievement Medal, and the Armed Forces Reserve Medal during 
his 1997 through 1998 period of service.  Further, as 
mentioned earlier, his MOS was a motor transport operator, 
which is not a specialty that, on its face, is indicative of 
a combat role.  Accordingly, in view of the lack of any 
official evidence that he participated in combat with the 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  See VAOPGCPREC 12-99.  See also 38 C.F.R. 
§ 3.304(d).  Therefore, as he has not been shown to have 
engaged in combat with the enemy, any alleged in-service 
stressors must be verified, i.e., corroborated by credible 
supporting evidence. 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his statements or testimony as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).   


In this case, the evidence of record contains a diagnosis of 
PTSD-in fact several.  And there also is an evidentiary 
basis to support these diagnoses because the RO made an 
attempt to verify the veteran's alleged stressor and found 
that he indeed did have his weapon seized after he violated 
General Order 1 by drinking alcohol and was returned to his 
duties for a period of time after his weapon was seized.  
See Cohen v. Brown, supra.  His service personnel records 
indicate that his weapon was seized from the date of his 
incident in December 1997 until at least the conclusion of 
the Article 15 proceedings in January 1998.  Although his 
service personnel records do not show that his unit engaged 
in combat operations or that he was exposed to dangerous and 
stressful situations during his service, as suggested by him, 
his personnel records nonetheless corroborate his allegation 
that he was returned to duty without a weapon, including his 
work as a truckmaster, for a period of time after having been 
found in violation of General Order 1.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002) (a veteran must 
offer credible, independent evidence of a stressful event, 
such as unit records, in order to imply personal exposure to 
the stressor).

As the stressor has been verified, a link has been 
established between the veteran's current symptoms and that 
stressor.  See 38 C.F.R. § 3.304(f).  Consequently, the Board 
finds there is at least an approximate balance of positive 
and negative evidence-for and against the claim, on the 
question of whether the veteran has PTSD due to the stressor 
in question coincident with his military service.  And all 
reasonable doubt is resolved in his favor concerning this.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



